Citation Nr: 1139727	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  05-18 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased initial rating for bilateral hearing loss, rated as noncompensable for the period from July 28, 2004, to September 10, 2010, and as 40 percent disabling since September 11, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned a noncompensable disability rating, effective July 28, 2004.  

The Veteran testified before the Board at hearing that was held at the RO in March 2008.  A transcript of that hearing is of record.

In October 2008 and August 2010, the Board remanded the claim for additional development.

By a February 2011 rating decision, the Appeals Management Center increased the disability rating for the Veteran's bilateral hearing loss from 0 to 40 percent, effective September 11, 2010.

In a March 2011 informal hearing presentation, the Veteran's representative raised the issues of entitlement to a total disability rating based on unemployability and entitlement to special monthly compensation for erectile dysfunction secondary to service-connected diabetes mellitus and coronary artery disease.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claim.

In August 2010, the Board remanded the claim for the purpose of scheduling the Veteran for a VA audiological examination to assess the nature and severity of his service-connected hearing loss.  Such examination was conducted in September 2010.  In accordance with the revision of C&P hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities, the examiner noted that the Veteran's hearing loss disability had "significant effects" on his occupational functioning, but the examiner did not describe the "significant effects" or give any basis for that statement.  In addressing the impact of the disability on his occupational functioning, the examiner stated only that the Veteran had difficulty hearing.  The examiner did not address the effect of the disability on the Veteran's daily activities, apart from his occupational functioning.   The Board finds that the failure to address the effect of the disability on the Veteran's daily activities, and the limited statements addressing effect on his occupational functioning, without further explanation as to how the disability significantly affects the Veteran's occupational functioning, does not meet the criteria outlined by the Court of Appeals for Veterans Claims (Court) in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (holding that a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  Accordingly, a remand for an addendum to the September 2010 examination is necessary.

An additional examination addressing the current severity of the Veteran's hearing loss, however, is also necessary.  In correspondence received from the Veteran in March 2011, he asserted that his hearing loss had continued to worsen, such that he was now "barely able to hear a phone call."  For this reason, VA must provide the Veteran a more contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected hearing loss disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95.  

Finally, the Board notes that the record contains two private reports of audiometric examination, dated in December 2006 and February 2008, which contain speech discrimination tests but which do not denote whether the Maryland CNC Test was used.  The Court has determined that there are some instances in which there exists a requirement for VA to seek further information from a non-VA medical professional who has provided an examination report, either directly or through the claimant who submitted the private examination report.  See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  Such instances are limited to those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report.  Id.  Whether the speech discrimination tests in this case were conducted using the Maryland CNC Test is relevant because it is the only test that VA will consider in evaluating a person's hearing disability.  See 38 C.F.R. § 3.385 (2011).  Moreover, the Court has expressly stated that the question of which speech recognition test was used is a factual, objective one to which there is a yes or no answer, and that the question of whether the Maryland CNC Test was used does not in any way rely on the opinion of the examiner, and therefore is among the type of information that VA has a duty to attempt to clarify.  Savage, 24 Vet. App. at 270.  Accordingly, on remand, the AMC should clarify whether the Maryland CNC Test was used at the time the December 2006 and February 2008 audiometric examinations were conducted.

Accordingly, the case is REMANDED for the following actions:

1.  After receiving appropriate authorization for the release of information from the Veteran, attempt to clarify whether Jim Swiger, the hearing aid specialist who conducted the December 2006 audiometric examination, and Roger L. Compton, the audiologist who conducted the February 2008 audiometric evaluation administered the Maryland CNC Test when evaluating the Veteran's speech discrimination ability.  All attempts to clarify whether the Maryland CNC Test was used should be documented and associated with the record.  Explain to the Veteran that any prior authorization for the release of information or records has expired and that he must submit a new form authorizing VA to obtain records or information.

2.  Forward the claims file to the examiner who conducted the September 2010 audiological examination for the purpose of preparing an addendum to the September 2010 report of examination addressing the functional effects caused by the hearing disability, including specifically, the effect of the Veteran's hearing loss on his ability to communicate via the telephone and the impact of such on his employability.  The examiner should also address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  In addressing the effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relation to his bilateral sensorineural hearing loss.  In forming the opinion, the examiner should disregard both the age and any nonservice-connected disabilities of the Veteran.  All opinions must be supported by a clear rationale, with citation to relevant medical findings.  If the examiner who conducted the September 2010 examination is not available, ensure that whomever conducts the new audiological examination fully and comprehensively addresses these questions.

3.  Schedule the Veteran for an audiological examination to determine the current severity and effect of his hearing loss on his occupational functioning and daily activities. All indicated tests should be conducted.  The claims file must be made available and reviewed by the examiner.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report, including specifically, the effect of the Veteran's hearing loss on his ability to communicate via the telephone and the impact of such on his employability.  The examiner should also address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relation to his bilateral sensorineural hearing loss.  In forming the opinion, the examiner should disregard both the age and any nonservice-connected disabilities of the Veteran.  

If, and only if, the examiner who conducted the September 2010 examination is not available, the examiner should attempt to ascertain, based on a complete review of the record, the impact of the Veteran's hearing loss disability on his occupational functioning and daily activities, at the time of the September 2010 examination.   

All opinions must be supported by a clear rationale, with citation to relevant medical findings.

4.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



